Opinion by
Oliver, O. J.
In accordance with stipulation of counsel that the kidskin plates (except the merchandise invoiced as white kid head plates on the invoice of entry 81287 covered by protest 154020-K) are similar in all material respects to those the subject of Kung Chen Fur Corpn. v. United States (29 Cust. Ct. 266, C. D. 1480), the claim for free entry under paragraph 1681 was sustained. In all other respects the protests were overruled.
Ford, J., concurred.
Mollison, J., dissented for the reasons set forth in his dissenting opinion in C. D. 1480, supra.